DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 02/15/2022. Claims 1, 3-4, 11, and 13 are amended, and no claims were added or canceled. Currently, claims 1-20 are pending and are being examined
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Heating element” in claim 1, and “cooling element” in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, a “heating element” is interpreted as being a Peltier element or an equivalent heating structure (see claim 7), and the cooling element to also be the same Peltier element as the heating element (see claim 6).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9, 11-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (WO 0044415) in view of Peel (WO 2013190381).
Regarding claim 1, Mikkelsen discloses a vacuum assisted venous drainage system (abstract) comprising a regulator valve assembly (fig. 1, assembly in housing 9) configured to facilitate application of vacuum to a reservoir (fig. 1, vacuum source, reservoir 2 through path 10), a control unit configured to control the regulator valve assembly to facilitate controlling application of the vacuum (fig. 3, signal regulator 30), at least one pressure sensor coupled to the reservoir and configured to obtain pressure measurements of pressure in the reservoir (fig. 3, pressure transducer 29), 
but fails to teach a heating element configured to heat the regulator valve assembly to a target temperature for a target duration sufficient to kill bacteria and mold, and at least one temperature sensor configured to determine a temperature of the regulator valve assembly. 
However, Peel teaches a valve (fig. 2, mixer valve 101 with flow control valves 9 and 10) with a heating element configured to heat said valve (fig. 4, electric heating element 25) to a target temperature for a target duration sufficient to kill bacteria (paragraph 0209, “The heater 25 may be employed in a thermal disinfection cycle.... that contact the water to an elevated temperature sufficient to kill any bacteria present in the water and/or any bio-film formed on the exposed surfaces of the waterways within the valve… to an elevated temperature of 70°C to 80°C for 5 minutes,) and at least one temperature sensor configured to determine a temperature of the regulator valve assembly (paragraph 0210, “A temperature sensor (not shown) such as a thermistor may be provided to monitor the temperature during the disinfection cycle and control the power input to the electrical heater 25 to control the disinfection temperature and prevent overheating the housing 2 and flow control valves 9, 10…”).
Peel is considered analogous art because it pertains to a flow control valve that can be used in medical equipment (see Peel, paragraph 0260). Therefore, it would have been obvious 
Mikkelsen, as modified by Peel, is silent to the temperature and time being sufficient to kill mold.
However, a temperature of 80°C for 5 minutes would be sufficient to kill mold in addition to it being sufficient to kill bacteria, thus Peel appears to suggest this limitation.
Regarding claim 2, Mikkelsen, as modified by Peel further discloses wherein the control unit is configured to perform, using the heating element, a thermal disinfection cycle to disinfect the regulator valve assembly (see Peel, paragraph 0209 and 0218). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit disclosed in Mikkelsen to incorporate the control function disclosed in Peel to properly operate the heating element (see Peel, paragraph 0209 and 0218).
Regarding claim 3, Mikkelsen, as modified by Peel disclose wherein the control unit is configured to: perform, using the regulator valve assembly, an operational task (see Mikkelsen, abstract, fig. 3, signal regulator 30 to valves 32 and 33), and maintain, using the heating element and during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at the target temperature (see Peel, paragraph 0209 and 0218).
Regarding claim 4, Mikkelsen, as modified by Peel, disclose wherein the control unit is configured to maintain the temperature by heating the valve assembly to the target 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target temperature to raise the temperature and operate the heating at  90 degrees Celsius or more for the purpose of providing a suitable temperature to better guarantee killing off a wider variety of bacteria and mold species, as some species require a higher temperature to kill off, and since the device disclosed in Mikkelsen, as modified by Peel, would not function differently and would provide reasonable expected result when the thermal disinfection system operated at 90°C.
Regarding claim 9, Mikkelsen, as modified by Peel, disclose wherein the control unit is configured to facilitate maintaining the temperature by utilizing a feedback control mechanism (see Peel, paragraph 0210).
Regarding claim 11, Mikkelsen discloses a method performed by a regulator for controlling vacuum in a reservoir to facilitated vacuum assisted venous drainage comprising performing an operational task (abstract), but fails to teach the method of performing a thermal disinfection cycle and maintaining, during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at a target temperature for a target duration sufficient to kill bacteria and mold.
However, Peel teaches the method of performing a thermal disinfection cycle (paragraph 0209), performing an operational task (in this instance, monitoring the temperature, see paragraph 0210), and maintaining, during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at a target temperature (paragraph 0210) for a target duration sufficient to kill bacteria (paragraph 0209, “The heater 25 5 minutes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Mikkelsen such that the methods include performing a thermal disinfection cycle, performing an operational task, and maintaining, during performance of at least a portion of the operational task, the temperature of the regulator valve assembly at a target temperature for a target duration sufficient to kill bacteria, as taught by Peel, for the purpose of providing a suitable means of automatically killing off bacteria within the valve (see Peel, paragraph 0209), thereby reducing the amount of chemicals required to clean the device.
Mikkelsen, as modified by Peel, is silent to wherein the target temperature and target duration would be sufficient to kill mold. 
However, a temperature of 80°C for 5 minutes would be sufficient to kill mold in addition to it being sufficient to kill bacteria, thus Peel appears to suggest this limitation.
Regarding claim 12, Mikkelsen, as modified by Peel, disclose the method wherein maintaining the temperature comprises utilizing electrical heating (see Peel, electric heater 25).
Regarding claim 13, Mikkelsen, as modified by Peel, disclose the method wherein maintaining the temperature comprises heating the valve assembly to a target temperature (see Peel, paragraph 0209), and maintaining the valve assembly at the target temperature (see Peel, paragraph 0209) for a specified duration, which is 5 minutes (see Peel, paragraph 0209), but fails to teach wherein the target temperature is 90 degrees Celsius or more.

Regarding claim 16, Mikkelsen, as modified by Peel, disclose the method wherein maintaining the temperature comprises utilizing a feedback control mechanism (see Peel, paragraph 0210).
Regarding claim 18, Mikkelsen, as modified by Peel, disclose the method further comprising measuring the pressure in the reservoir directly (see Mikkelsen, fig. 3, pressure transducer 29 in fluid communication with reservoir).
Claims 5-8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen, as modified by Peel as applied to claims 1 and 11 above, and in further view of Toba (JP 2016153308 A).
Regarding claim 5, Mikkelsen, as modified by Peel, disclose substantially the device disclosed in claim 1, but fails to teach the system further comprising a cooling element configured to cool the regulator valve assembly to a cooling temperature. 
However, Toba teaches a device used for thermal disinfection comprising a cooling element (fig. 2, Peltier element 37) configured to cool the item meant to be sterilized after the disinfection cycle (see Google Patents translation, pg. 3, paragraph 15, pg. 4, paragraph 5).
Toba is considered analogous art because it pertains to a method for thermal disinfection. It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 6, Mikkelsen, as modified by Peel and Toba, disclose wherein the cooling element is the heating element (see Toba, fig. 2, Peltier element 37. Also see Google Patents translation, pg. 4, paragraphs 3 and 4).
Regarding claim 7, Mikkelsen, as modified by Peel, disclose substantially the device disclosed in claim 1, but fails to teach wherein the heating element comprises a Peltier element. 
However, Toba teaches a system for thermal disinfection (see Google Patents translation, pg. 4, paragraphs 3 and 4) wherein the heating element comprises a Peltier element (Fig. 2, Peltier element 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the heating element of Mikkelsen/Peel, with a Peltier element as taught by Toba, for the purpose of providing a suitable means of allowing the heating element to become a cooling element by reversing the polarity of the Peltier element during the sterilization operation (see Toba, see Google Patents translation, pg. 3, paragraph 15), thereby simplifying the assembly with fewer parts.
Regarding claim 8, Mikkelsen, as modified by Peel and Toba, disclose substantially the device disclosed in claim 5, and further disclose wherein the control unit is further configured to facilitate cooling the regulator valve assembly, using the cooling element, to a cooling temperature (see Toba, Google Patents translation, paragraph 15), but fails to teach wherein the cooling temperature is a temperature selected to prevent condensation on inner surfaces of the valve assembly in response to contact with aspirated air.

Further, the controller disclosed in Mikkelsen, as modified by Peel and Toba is configured to control the temperature across a range of temperatures, including when the heating/cooling element is used at full power or 0% power, and therefore performs the step as claimed and necessarily produces the same outcome, since allowing the device to cool down to room temperature would not produce condensation.
Regarding claim 14, Mikkelsen, as modified by Peel disclose substantially the method disclosed in claim 12, but fails to teach the method further comprising facilitating cooling the valve assembly to a cooling temperature, the cooling temperature being a temperature selected to prevent condensation on inner surfaces of the valve assembly in response to contact with aspirated air. 
However, Toba teaches the method further comprising facilitating cooling the valve assembly to a cooling temperature (see Toba, Google Patents translation, paragraph 15), but fails to teach wherein the cooling temperature is a temperature selected to prevent condensation on inner surfaces of the valve assembly in response to contact with aspirated air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Mikkelsen, as modified by Peel to facilitate cooling the valve assembly to a cooling temperature in order to make the sterilized item usable after sterilization (see Toba, Google Patents translation, pg. 4, paragraph 5). 
Further, the controller disclosed in Mikkelsen, as modified by Peel and Toba is configured to control the temperature across a range of temperatures, including when the 
Regarding claim 15, Mikkelsen, as modified by Peel and Toba, disclose the method wherein facilitating cooling the valve assembly comprises controlling a Peltier element (see Toba, fig. 1, control board 81 and fig. 2, Peltier element 37).
Regarding claim 20, Mikkelsen, as modified by Peel, disclose substantially the method disclosed in claim 12, but fails to teach wherein the heating element comprises a cooling element. However, Toba teaches a thermal disinfection system wherein the heating element comprises a cooling element (fig. 2, Peltier element 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element to comprise a cooling element since it allows to the heating element to switch between heating and cooling by reversing the polarity of said element (see Toba, Google Patents translation, pg. 3, paragraph 15).
Claims 10 and 17 are rejected under 35 U.S.C 103 as being unpatentable under Mikkelsen, as modified by Peel as shown in claims 10 and 16 above, and in further view of Malcom (US 20020147100)
Regarding claim 10, Mikkelsen, as modified by Peel, disclose substantially the device disclosed in claim 9, but fails to teach wherein the feedback control mechanism comprises a proportional integral derivative algorithm. However, Malcom teaches a heating element (fig. 58, heater element 913 with temperature controller 904) controlled with a feedback control mechanism comprising a PID algorithm (paragraph 0263).
(Malcom) is considered analogous art because it pertains to a heating element used in a blood circulation device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Mikkelsen, as modified by 
Regarding claim 17, Mikkelsen, as modified by Peel, disclose substantially the method disclosed in claim 16, but fails to teach wherein the feedback control mechanism comprises a proportional integral derivative algorithm. However, Malcom teaches a heating element (fig. 58, heater element 913 with temperature controller 904) controlled with a feedback control mechanism comprising a PID algorithm (see Malcom, paragraph 0263).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Mikkelsen, as modified by Peel, to use a PID algorithm to provide enhanced temperature control with smaller peaks and abrupt changes in the temperature produced by the heating element (see Malcom, paragraph 0263).
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen, as modified by Peel as applied to claim 18 above, and further in view of Cary (US 3474907).
Regarding claim 19, Mikkelsen, as modified by Peel, disclose substantially the method disclosed in claim 18, and further discloses wherein the pressure is measured directly (see Mikkelsen, fig. 3, pressure transducer 29 in fluid communication with reservoir) but is silent to wherein the directly measuring the pressure comprises utilizing a sensing tube.  However, Cary teaches that sensing tubes, such as a Bourdon tube pressure gauge, are well known in the art (col. 2, lines 24-37).
Sensing tubes were convention or well-known to one having ordinary skill in the art before the effective filing date of the invention, sufficient for the examiner to take official notice. One having ordinary skill in the art before the effective filing date of the invention would have recognized that modifying the pressure transducer disclosed in Mikkelsen,  to include a sensing tube, as taught by Cary, would have advantageously allowed easy installation within an .
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
In response to the argument to claim 1, “Applicant submit this single generic statement cannot be seen as providing a rational reason for modifying the vacuum assisted drainage valve of Mikkelsen, particularly because Mikkelsen does not appear to provide any teaching or suggestion that any heating means or thermal disinfection system is needed or desirable”, the examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, paragraph [0260] of Peel suggesting that the thermal disinfection system is applicable within medical devices is sufficient to make it reasonably pertinent in view of Mikkelsen.
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the thermal disinfection system disclosed in Peel would be generally useful in any device that needs to be sterilized. While the device disclosed in 
In response to the argument “Peel fails to teach or suggest modifying Mikkelsen with a heating element to heat the regulator valve assembly to a target temperature for a target duration sufficient to kill bacteria and mold”, the examiner disagrees. Peel discloses using a heating element configured to heat the regulator valve assembly to a target temperature for a target duration sufficient to kill bacteria (see Peel, paragraph 0209, in this case it heats the metal parts of the valves to 80°C for 5 minutes), but is silent to its capacity to kill mold. However, 80°C would be sufficient to kill off mold as well. 
In response to the argument “Toba is directed to a drinking water system, and thus, like Peel, cannot be seen to provide any rational reason for modifying the vacuum assisted venous drainage system of Mikkelsen”, the examiner disagrees. The combination of Mikkelsen and Peel suggests placing a thermal disinfection system on a regulator valve. From there, Toba elaborates on further modifications of a thermal disinfection device, thereby making it pertinent to the issue the applicant is trying to solve.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785